Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, 7-9, 11, 14, 15, 18, 20 and 21 in the reply filed on 12/06/2021 is acknowledged.
	Furthermore, acknowledges claim 23 is not canceled and included in Group II of the restriction requirement.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5, 7-9, 11, 14, 15, 18, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juchner et al. (PL161930 patent translation provided by Google 03/19/2022).
Regarding claims 1, 2, and 14, Juchner et al. teaches porous boron nitride material (page 4, Examples 1-3).  Juchner et al. teaches a method comprising boric acid with a nitriding agent which is melamine or urea or a mixture of these compounds which meets the limitation of providing a mixture comprising a first nitrogen-containing compound, a second nitrogen-containing compound and a boron-containing compound (page 3, paragraph 6).  Juchner et al. teaches heating to a temperature of 100-600 °C and the heating to a temperature of 1100-1300 °C which meets the limitation of heating the mixture to cause thermal degradation of the mixture and form a porous boron nitride material (page 3, paragraph 6).
Regarding claims 3-5 and 11, Juchner et al. teaches urea and melamine (page 3, paragraph 6).
Regarding claims 7 and 8, Juchner et al. teaches boric acid (page 3, paragraph 6).
Regarding claim 9, Juchner et al. does not specify the compounds forming gaseous products as a result of heating and wherein the gaseous products are selected from carbon monoxide, carbon dioxide, nitrous oxide water, nitrogen, ammonia and isocyanic acid.  It is the position of the Office that because Juchner et al. teaches boric acid, melamine, urea and temperature of at least about 600 °C as claimed by applicant then the method taught by Juchner et al. would produced the claimed gaseous products (page 3, paragraph 6).
Regarding claim 11, Juchner et al. does not teach wherein the first nitrogen-containing compound has a thermal degradation temperature which is lower than the thermal degradation temperature of the second nitrogen-containing compound but Juchner et al. teaches urea and 
Regarding claim 15, Juchner et al. teaches a temperature rise rate is 7- 10 °C per minute which is encompassed by ramping the temperature of the mixture at a rate of about 1 to 20 °C per minute (page 4, paragraph 1).  Juchner et al. teaches holding temperature for 1-3 hours and therefore overlaps with said heating is maintained for at least about 90 minutes (page 3, paragraph 6).
Regarding claim 18, Juchner et al. teaches the molar ratio of nitrogen to nitrogen is 1.0 to 1.4 which is encompassed by wherein the molar ratio of said first nitrogen-containing compound to said nitrogen-containing compound in the mixture is about 1:25 to about 25:1 (page 3, paragraph 6).  Juchner et al. teaches the molar ratio of boron to nitrogen is within the range of 1 : 0.9 to 1:4 and therefore overlaps with and wherein the molar ratio of said first nitrogen-containing compound to said boron containing  compound in the mixture is at least about 1:1 (page 2, patent claim 1).
Regarding claim 20 Juchner et al. teaches inert atmosphere (page 2, patent claim 1).
Regarding claim 21, Juchner et al. does not expressly teach a polymeric template and as such implies there is no polymeric template in the mixture (page 2, patent claim 1).

Claims 1-5, 7-9, 11, 14, 18, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (CN103088464; translation provided by Google 03/19/2022).
Regarding claims 1, 2, and 14, Hu et al. teaches porous boron nitride material (page 1).  Hu et al. teaches a method comprising boric acid, melamine and urea as the pore forming agent which meets the limitation of providing a mixture comprising a first nitrogen-containing compound, a second nitrogen-
Regarding claims 3-5 and 11, Hu et al. teaches urea and melamine (page 2, summary of the invention).
Regarding claims 7 and 8, Hu et al. teaches boric acid (page 2, summary of the invention).
Regarding claim 9, Hu et al. does not specify the compounds forming gaseous products as a result of heating and wherein the gaseous products are selected from carbon monoxide, carbon dioxide, nitrous oxide water, nitrogen, ammonia and isocyanic acid.  It is the position of the Office that because Hu et al. teaches boric acid, melamine, urea and temperature of at least about 600 °C as claimed by applicant then the method taught by Juchner et al. would produced the claimed gaseous products (page 2, summary of the invention).
Regarding claim 11, Hu et al. does not teach wherein the first nitrogen-containing compound has a thermal degradation temperature which is lower than the thermal degradation temperature of the second nitrogen-containing compound but Juchner et al. teaches urea and melamine as claimed by applicant and would obviously possess the claimed property (page 2, summary of the invention).
Regarding claim 18, Hu et al. teaches 6.07 g melamine and 2.25 g urea which is encompassed by wherein the molar ratio of said first nitrogen-containing compound to said nitrogen-containing compound in the mixture is about 1:25 to about 25:1 (page 3, embodiment 3).  Hu et al. teaches nitrogen compound and the boron compound ratio weighing 1:1 ~10 in molar ratio and therefore meets the limitation wherein the molar ratio of said first nitrogen-containing compound to said boron containing  compound in the mixture is at least about 1:1 (page 2, summary of the invention).
Regarding claim 20 Hu et al. teaches nitrogen atmosphere (page 2, summary of the invention).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guinever S. Gregorio whose telephone number is (571) 270-5827. The examiner can normally be reached M-W Noon- 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270- 5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUINEVER S GREGORIO/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        03/18/2022